Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1, 4, 7, 10, 13, 16-18 are allowed. 
The following is an examiner's statement of reasons for the indication of allowable subject matters:
For claim 1, the prior art does not disclose or suggest a power conversion device, primarily, having … a circuit board that is connected to the power module, wherein the circuit board has a drive circuit arrangement area in which a plurality of drive circuits for driving the plurality of power devices are disposed and a control circuit arrangement area in which a control circuit for controlling the drive circuit is disposed, two drive circuit arrangement areas are provided with the control circuit arrangement area interposed therebetween, the circuit board has a current detection circuit arrangement area in which a current detection circuit for detecting an input or output current to or from the power module is disposed outside the drive circuit arrangement area when viewed from the control circuit arrangement area, the current detection circuit arrangement area is provided outside each of the drive circuit arrangement areas, and the current detection circuit is connected to the control circuit to avoid the drive circuit arrangement areas.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/
Primary Examiner, Art Unit 2838